DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation of selecting an effective piezoelectric coefficient for the wurtzite Ill-nitride alloy layer; determining whether there is a wurtzite Ill-nitride alloy composition satisfying the selected effective piezoelectric coefficient; determining whether there is a thickness for a layer formed from the wurtzite Ill-nitride alloy composition satisfying the selected piezoelectric polarization based on the selected substrate and the selected effective piezoelectric coefficient; and forming, responsive to the determination that there is a wurizite Ill-nitride alloy composition having a lattice constant satisfying the selected effective piezoelectric coefficient and a thickness for the layer formed from the wurtzite Ill-nitride alloy composition satisfying the selected piezoelectric polarization, the wurtzite Ill- nitride alloy layer on the substrate comprising the wurtzite Ill-nitride alloy composition satisfying the selected effective piezoelectric coefficient and having the thickness satisfying the selected piezoelectric polarization;
In claim 9, by the limitation of adjusting, responsive to the determination that the determined effective piezoelectric coefficient is not within the desired effective piezoelectric coefficient range, the composition of the wurtzite Ill-nitride layer, wherein an amount of boron, gallium, or indium is increased in the adjusted composition of the wurtzite Ill-nitride layer when the determined effective piezoelectric coefficient is greater than the desired effective piezoelectric coefficient range, and wherein an amount of aluminum is increased in the adjusted composition of the wurtzite Ill-nitride layer when the determined effective piezoelectric coefficient is less than the desired effective piezoelectric coefficient range; 
In claim 16, by the limitation forming, responsive to the determination that there is a strain value for the selected wurtzite Ill-nitride alloy composition satisfying the selected piezoelectric polarization, the wurtzite Ill-nitride alloy layer having the selected wurtzite Ill-nitride alloy composition on the selected substrate so that the formed wurtzite IIl-nitride alloy layer exhibits the strain value, wherein the determination of whether there is a strain value for the selected wurtzite IIl-nitride alloy composition satisfying the selected piezoelectric polarization is based on the following equation: PPZ = eeffε1 wherein PPZ is the selected piezoelectric polarization, eeff, is an effective piezoelectric coefficient that is based on the selected wurtzite Ill-nitride alloy.
Claims 2-8 depend on claim 1.  Claims 10-15 depend on claim 9.  Claims 17 and 19-20 depend on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812